

117 HR 1415 IH: Tribal Coastal Resiliency Act
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1415IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Kilmer (for himself, Mr. Young, Mr. Larsen of Washington, Ms. DelBene, Mr. Huffman, Ms. Strickland, Ms. Schrier, Ms. Pingree, and Ms. Moore of Wisconsin) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Coastal Zone Management Act of 1972 to authorize grants to Indian Tribes to further achievement of Tribal coastal zone objectives, and for other purposes. 
1.Short titleThis Act may be cited as the Tribal Coastal Resiliency Act. 2.Grants to further achievement of Tribal coastal zone objectives (a)Grants authorizedThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following:

320.Grants to further achievement of Tribal coastal zone objectives
(a)Grants authorizedThe Secretary may award competitive grants to Indian Tribes to further achievement of the objectives of such a Tribe for its Tribal coastal zone. (b)Cost share (1)In generalThe Federal share of the cost of any activity carried out with a grant under this section shall be—
(A)in the case of a grant of less than $200,000, 100 percent of such cost; and (B)in the case of a grant of $200,000 or more, 95 percent of such cost, except as provided in paragraph (2).
(2)WaiverThe Secretary may waive the application of paragraph (1)(B) with respect to a grant to an Indian Tribe, or otherwise reduce the portion of the share of the cost of an activity required to be paid by an Indian Tribe under such paragraph, if the Secretary determines that the Tribe does not have sufficient funds to pay such portion. (c)CompatibilityThe Secretary may not award a grant under this section unless the Secretary determines that the activities to be carried out with the grant are compatible with this title and that the grantee has consulted with the affected coastal state regarding the grant objectives and purposes.
(d)Authorized objectives and purposesAmounts awarded as a grant under this section shall be used for one or more of the objectives and purposes authorized under subsections (b) and (c), respectively, of section 306A. (e)FundingOf amounts appropriated to carry out this Act, $5,000,000 is authorized to carry out this section for each fiscal year.
(f)DefinitionsIn this section: (1)Indian landThe term Indian land has the meaning that term has under section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501).
(2) Indian TribeThe term Indian Tribe means an Indian tribe, as that term is defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (3)Tribal coastal zoneThe term Tribal coastal zone means any Indian land of an Indian Tribe that is within the coastal zone.
(4)Tribal coastal zone objectiveThe term Tribal coastal zone objective means, with respect to an Indian Tribe, any of the following objectives: (A)Protection, restoration, or preservation of areas in the Tribal coastal zone of such Tribe that hold—
(i)important ecological, cultural, or sacred significance for such Tribe; or (ii)traditional, historic, and esthetic values essential to such Tribe.
(B)Preparing and implementing a special area management plan and technical planning for important coastal areas. (C)Any coastal or shoreline stabilization measure, including any mitigation measure, for the purpose of public safety, public access, or cultural or historical preservation..
(b)GuidanceNot later than 180 days after the date of the enactment of this Act, the Secretary of Commerce shall issue guidance for the program established under the amendment made by subsection (a), including the criteria for awarding grants under such program based on consultation with Indian Tribes (as that term is defined in that amendment). (c)Use of State grants To fulfill Tribal objectivesSection 306A(c)(2) of the Coastal Zone Management Act of 1972 (16 U.S.C. 1455a(c)(2)) is amended by striking and after the semicolon at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting ; and, and by adding at the end the following:

(F)fulfilling any Tribal coastal zone objective (as that term is defined in section 320).. (d)Other programs not affectedNothing in this section shall be construed to affect the ability of an Indian Tribe to apply for, receive assistance under, or participate in any program authorized by the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) or other related Federal laws. 
